Citation Nr: 1129821	
Decision Date: 08/11/11    Archive Date: 08/23/11

DOCKET NO.  06-09 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for hepatitis C with abnormal liver function.

2. Entitlement to service connection for lichen planus, to include as secondary to hepatitis C.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1969 to August 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied service connection for hepatitis C and lichen planus.

In March 2006, the Veteran requested a personal hearing.  Notice was mailed to the Veteran in October 2007, but the Veteran failed to appear.  The RO mailed a letter to the Veteran explaining that he had missed his RO hearing and if the RO did not hear from him within 30 days, the RO would assume the Veteran no longer desired the hearing.  The Veteran did not respond.  Therefore, the Board finds that the Veteran's request for a personal hearing is withdrawn.

In March 2006, the Veteran requested a hearing before the Board.  The RO scheduled the Veteran's hearing for October 29, 2008.  The Veteran subsequently withdrew his request in October 2008.  38 C.F.R. § 20.702(e).

The Board remanded the appeal in March 2010 for additional development.  The necessary development has been completed, and the case is ready for appellate review.  


FINDINGS OF FACT

1.  The Veteran currently has hepatitis C that is etiologically related to active service.  

2.  The Veteran currently has lichen planus that is etiologically related to 
hepatitis C. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for hepatitis C are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2010).

2. The criteria for service connection for lichen planus are met.  38 U.S.C.A. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist
	
The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

As the Board is granting the claims for service connection, the claims are substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Laws and regulations

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection for certain chronic diseases and disorders, including sensorineural hearing loss (as a disease of the central nervous system), will be presumed if manifested to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2010).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).

Service connection is also provided for a disability, which is proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  The Court has held that service connection can be granted under 38 C.F.R. § 3.310, for a disability that is aggravated by a service- connected disability and that compensation can be paid for any additional impairment resulting from the service- connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless a baseline for the claimed disability can be established prior to any aggravation.  38 C.F.R. § 3.310(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

(i) Hepatitis C

Service records confirm that the Veteran served in Vietnam.  They do not contain any complaints or findings regarding any type of liver dysfunction or other evidence confirming the presence of hepatitis C. 

In October 1998, the Veteran was initially diagnosed with hepatitis C.  Dr. R.M. noted in a November 1998 letter that the Veteran's only possible risk factor was a 1977 blood transfusion.  

Private medical records from 1998 through 2004 reflected continued treatment for hepatitis C.  However, they did not provide any additional information regarding   possible etiologies of the disease.   

In a March 2004 statement, the Veteran reported having several hepatitis C risk factors during his Vietnam service.  He recalled stepping on discarded intravenous needles and sharing razors and toothbrushes.  In the June 2005 notice of disagreement, the Veteran again cited his history of in-service needle sticks in support of his claim.  

The Veteran underwent a VA examination in November 2010.  The examiner reviewed the claims file and interviewed the Veteran.  He recited the Veteran's entire medical history including the 1977 blood transfusion.  Clinical examination showed normal liver size and was negative for any liver disease stigmata.  The examiner cited the previous medical notes confirming hepatitis C with mild early stages of cirrhosis.  He reiterated this diagnosis in his report.  He opined that it was at least as likely as not that the in-service risk factors caused the subsequent hepatitis C infection.  He cited the Veteran's reports of stepping on needles and sharing razorblades and toothbrushes as in-service risk factors.  He noted that the Veteran did not have a history of intravenous drugs and alcohol abuse.       

Moving to review of the evidence, it is the Board's fundamental responsibility to evaluate the probative value of all evidence.  See Owens v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  In the evaluation of evidence, VA adjudicators may properly consider internal inconsistency, facial plausibility and consistency with other evidence submitted on behalf of the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997); (Holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence.").

The Board finds the evidence sufficient to show a nexus to service.  The Veteran provided lay statements of additional in- service risk factors.  The Veteran is competent to report on these risks factors since they are capable of lay observation.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  His reports are not inherently implausible or otherwise inconsistent with the additional evidence of record.  The Board finds his reports to be credible.  Caluza, supra.  Thus, there is probative evidence of hepatitis C risk factors during service.  

The Board notes that Dr. R.M. indicated the 1977 blood transfusion caused the subsequent hepatitis C infection.  However, it is not certain that he inquired about the Veteran's service history in making this determination.  Without a fully informed review of the record, the Board finds Dr. R.M.'s opinion to be less persuasive.  Id.; Owens, supra. 

The examiner conducting the November 2010 VA examination extensively reviewed the record and recited the Veteran's medical history.  He provided a positive nexus opinion with an accompanying rationale.  38 C.F.R. § 3.159(a);  
see Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  For these reasons, the Board finds the November 2010 VA examination report to be highly probative medical evidence of a positive nexus.  See id.

Since the probative medical evidence shows a nexus to service, service connection for hepatitis C is granted.  38 C.F.R. § 3.303.  

(ii) Lichen planus

Service treatment records do not show that the Veteran had lichen planus or any related symptoms during active service.

Private medical records, dated in April 2003, confirmed that the Veteran had developed lichen planus.  He began using topical steroids during outbreaks.  

The Veteran was afforded a November 2010 VA examination for his claimed lichen planus disorder.  The examiner reviewed the claims file and interviewed the Veteran.  The Veteran reported developing sores inside his cheeks in the early 1980s.  He sought treatment in April 2003 for this disorder, and it was diagnosed as lichen planus.  Clinical examination of lip and cheek showed approximately three skin disorders.  The examiner diagnosed lichen planus.  She opined that it was at least as likely as not related to hepatitis C.  She cited recent medical studies showing a statistically significant relationship between the two disorders.    

After careful consideration of the evidence, the Board finds that service connection for lichen planus is warranted.  The private medical records are silent regarding the etiology of lichen planus.  The November 2010 VA examiner provided a positive nexus opinion.  Her opinion was based upon a thorough review of the record and review of recent medical studies.  The Board finds her positive opinion to be highly persuasive.  Nieves-Rodriguez, supra.  The additional competent medical evidence does not suggest a different etiology or otherwise weighs against the claim.  Thus, service connection for lichen planus as secondary to service connected 
hepatitis C is granted.  38 C.F.R. § 3.310.


ORDER

Service connection for hepatitis C is granted.

Service connection for lichen planus is granted.  



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


